                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 11/15/2019
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :           19-CR-166-5 (VEC)
                                                                :
 LEON SMALLS,                                                   :                ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 14, 2019, the parties appeared for a change of plea hearing

with this Court; and

        WHEREAS at the November 14, 2019 conference, Defendant entered a plea of guilty to

Count 2 of the Indictment; and

        WHEREAS the Court accepted Defendant’s guilty plea; and

        WHEREAS the Court requests the U.S. Marshals keep Defendant at the MCC in order

for him to continue to participate in the GED program in which he is currently enrolled, if

reasonably possible.

        IT IS HEREBY ORDERED THAT sentencing is scheduled for February 24, 2020 at

11:00 a.m. in Courtroom 443 of the Thurgood Marshall U.S. Courthouse. Sentencing

submissions from both sides are due not later than February 10, 2020.

SO ORDERED.
                                                                _________________________________
                                                                ____________________  _ _______
Date: November 15, 2019                                          VALERIE CAPRONI
                                                                           CAPRON   NI
      New York, NY                                              United States District Judge
